DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 11, the claim recites “one of the components of the electric powertrain” in the last two lines, without proper antecedent basis. It is unclear whether the recitation requires additional components of the electric powertrain. For examination purposes, the following claim interpretations are hereby made:
The recitation of “a component of an electric powertrain”, in line 16 of the claim, will be construed as --at least one component of an electric powertrain--.
The recitation of “the component of the electric powertrain” in lines 19-20 of the claim, will be construed as --the at least one component of the electric powertrain--.
The recitation of “one of the components of the electric powertrain”, in the last two lines of the claim, will be construed as --another one of the at least one component of the electric powertrain--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5 and 8-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Liu et al. (FR 3028016 A1), herein Liu.
As per claim 1, Liu discloses a vehicle thermal management system (1) comprising a refrigerant circuit (“A”); a loop (“B”) for heat-transfer liquid (see at least figure 1); and a first heat exchanger (30) which thermally couples the loop for heat-transfer liquid (“B”) with the refrigerant circuit (“A”), the loop for heat-transfer liquid (“B”) comprising at least one heat exchanger (304 or 305) configured to dissipate heat energy into a flow of air (as evidenced by at least figure 1 and lines 123-126 in page 4 of the translation), the refrigerant circuit (“A”) comprising at least a compression device (107), the first heat exchanger (30), a refrigerant accumulation device (109), a first expansion device (111), a second heat exchanger (105) configured to have passing through it a flow (see arrow adjacent 50) of interior air sent into the see figure 1 and lines 140-141 in page 4 of the translation), and a leg (branch between 134 and 133, which contains 122, 200, 101, 102, and 142) arranged in parallel with the first expansion device (111) and with the second heat exchanger (9; as evidenced by at least figure 1), said leg comprising a second expansion device (200) and a third heat exchanger (101) able to1 be thermally coupled to a component of an electric powertrain of the vehicle (i.e. the third heat exchanger 101 is capable of being thermally coupled to any vehicle component; see lines 136-138 in page 4 of the translation).  
As per claim 5, Liu discloses wherein the first expansion device (111) and the second expansion device (200) are configured to2 cut off any circulation of refrigerant toward the second heat exchanger (105) or toward the third heat exchanger (101), respectively (e.g. by being placed in a fully-closed position).  
As per claim 8, Liu discloses wherein the heat exchanger (304) of the loop for heat-transfer liquid (“B”) is a radiator (see figure 1) configured to have passing through it the flow of air external to the interior of the vehicle cabin (as described in at least lines 124-125 in page 4 of the translation).  
As per claim 9, Liu discloses wherein the heat exchanger (305) of the loop for heat-transfer liquid (“B”) is a unit heater configured to have passing through it the flow of interior air (see arrow adjacent 50) sent into the interior of the vehicle cabin (see lines 125-129 in page 4 of the translation).  
As per claim 10, Liu discloses wherein the accumulation device (109) is a bottle of desiccant (see lines 166-169 in page 5 of the translation).  
1) for a motor vehicle (see figure 1), comprising: a loop for heat-transfer liquid (“B”); and a first heat exchanger (30) which thermally couples the loop for heat-transfer liquid (“B”) with a refrigerant circuit (“A”), the loop for heat-transfer liquid (“B”) comprising: at least one heat exchanger (304 or 305) configured to dissipate heat energy into a flow of air (see at least figure 1), the refrigerant circuit (“A”) comprising: a compression device (107), the first heat exchanger (30), a refrigerant accumulation device (109), a first expansion device (111), a second heat exchanger (105) for passing through a flow of interior air (see arrow adjacent 50) sent into the interior of the vehicle cabin (as shown in at least figure 1), and a leg (branch between 134 and 133, which contains 122, 102, 200, 101, and 142) arranged in parallel with the first expansion device (111) and with the second heat exchanger (105), said leg comprising a second expansion device (200) and a third heat exchanger (101) thermally coupled to at least one component of an electric powertrain of the motor vehicle (see lines 136-138 in page 4 of the translation), wherein the thermal management system performs: a function of cooling (e.g. via 105) a motor vehicle cabin interior (see at least lines 140-141 in page 4 of the translation), a function of recovering energy from the at least one component of the electric powertrain (described as “recover heat energy” in lines 137-138 in page 4 of the translation), and a function of providing thermal management of another one of the at least one component of the electric powertrain of the motor vehicle (by allowing the drive components to be cooled, as described in lines 137-138 in page 4 of the translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herbolzheimer et al. (US 20180134123 A1), herein Herbolzheimer, in view of Liu (FR 3028016 A1).
As per 1, Herbolzheimer discloses a vehicle thermal management system (2) comprising a refrigerant circuit (4); a loop (6) for heat-transfer liquid (see at least figure 1); and a first heat exchanger (26) which thermally couples the loop for heat-transfer liquid (6) with the refrigerant circuit (4), the loop for heat-transfer liquid (6) comprising at least one heat exchanger (28, 14, 44 or 42) configured to dissipate heat energy into a flow of air (as evidenced by at least figure 1), the refrigerant circuit (4) comprising at least a compression device (50), the first heat exchanger (26), a first expansion device (48b), a second heat exchanger (12) configured to have passing through it a flow (“L”) of interior air sent into the interior of the vehicle cabin (see figure 1 and the last two sentences of paragraph 89), and a leg (leg that includes 52 and/or 46) arranged in parallel with the first expansion device (48b) and with the second heat exchanger (12; as evidenced by at least figure 1), said leg comprising a second expansion device (48c or 48a) and a third heat exchanger (52 or 46) able to be thermally coupled to a component of an electric powertrain of the vehicle (see paragraphs 94 and 96).  
However, Herbolzheimer may not explicitly disclose a refrigerant accumulation device.
On the other hand, Liu, directed to a vehicle cooling system, discloses a refrigerant accumulation device (109).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness 3 
As per (1), it should be noted that the accumulation device in Liu is a desiccant bottle that allows the dehydration of the refrigerant flowing in the circuit (see lines 166-167 in page 5 of the translation). One of ordinary skill in the art would recognize that desiccant bottles are used to remove any refrigerant moisture or humidity which may have been accumulated during the use of the vapor-compression cycle. As per (2), one of ordinary skill in the art would recognize that since the prior art of Liu has successfully implemented its own teachings with regards to a refrigerant accumulation device, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Herbolzheimer. Said reasonable expectation of success is apparent from the fact that both Herbolzheimer and Liu are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. vehicle HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Herbolzheimer may be significantly improved by incorporating the prior art teachings of Liu, since the teachings of Liu serve to complement the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Herbolzheimer and to have modified them with the teachings of Liu, by having a refrigerant accumulation device, in order to remove any humidity from the refrigerant and ensure a proper operation of the vapor-compression cycle, as similarly suggested by Liu, without yielding unpredictable results.
As per claim 3, Herbolzheimer as modified discloses wherein the refrigerant circuit (4 of Herbolzheimer) further comprises: a point of divergence (point downstream 26, and upstream 54 of Herbolzheimer) at which the leg begins (see at least figure 1 of Herbolzheimer), a point of convergence (point immediately upstream 50 of Herbolzheimer) at which said leg ends (as shown in figure 1 of Herbolzheimer), and a first internal heat exchanger (54 of Herbolzheimer) of which at least one pass (right pass) is positioned between an outlet of the second heat exchanger (12 of Herbolzheimer) and the point of convergence (as shown in figure 1 of Herbolzheimer).  
As per claim 4, Herbolzheimer as modified discloses wherein the refrigerant circuit (4 of Herbolzheimer) further comprises a second internal heat exchanger (56 of Herbolzheimer) of which at least one pass (right pass) is positioned between an outlet of the third heat exchanger (46 of Herbolzheimer) and the point of convergence (as shown in figure 1 of Herbolzheimer).  
As per claim 5, Herbolzheimer as modified discloses wherein the first expansion device (48b of Herbolzheimer) and the second expansion device (48c or 48a of Herbolzheimer) are configured to4 cut off any circulation of refrigerant toward the second heat exchanger (12 of Herbolzheimer) or toward the third heat exchanger (52 or 46 of Herbolzheimer), respectively e.g. by being placed in a fully-closed position; as evidenced by at least paragraphs 112 of Herbolzheimer).  
As per claim 8, Herbolzheimer as modified discloses wherein the heat exchanger (44 of Herbolzheimer) of the loop for heat-transfer liquid (6 of Herbolzheimer) is a radiator (see figure 1 of Herbolzheimer) configured to have passing through it the flow of air external to the interior of the vehicle cabin (as described in at least paragraph 94 of Herbolzheimer).  
As per claim 9, Herbolzheimer as modified discloses wherein the heat exchanger (14 of Herbolzheimer) of the loop for heat-transfer liquid (6 of Herbolzheimer) is a unit heater configured to have passing through it the flow of interior air (“L” of Herbolzheimer) sent into the interior of the vehicle cabin (see last two sentences of paragraph 89 of Herbolzheimer).  
As per claim 10, Herbolzheimer as modified discloses wherein the accumulation device (109 of Liu) is a bottle of desiccant (see lines 166-169 in page 5 of the translation of Liu).  
As per claim 11, Herbolzheimer discloses a thermal management system (2) for a motor vehicle (see figure 1), comprising: a loop for heat-transfer liquid (6); and a first heat exchanger (26) which thermally couples the loop for heat-transfer liquid (6) with a refrigerant circuit (4), the loop for heat-transfer liquid (6) comprising: at least one heat exchanger (28, 14, 44 or 42) configured to dissipate heat energy into a flow of air (see at least figure 1), the refrigerant circuit (4) comprising: a compression device (50), the first heat exchanger (26), a first expansion device (48b), a second heat exchanger (12) for passing through a flow of interior air (“L”) sent into the interior of the vehicle cabin (as shown in at least figure 1), and a leg (branch that includes 52 and/or 46) arranged in parallel with the first expansion device (48b) and with the second heat exchanger (12), said leg comprising a second expansion device (48c or 48a) and a third heat exchanger (52 or 46) thermally coupled to at least one component of an electric powertrain of the see paragraphs 94 and 96), wherein the thermal management system performs: a function of cooling (via 12) a motor vehicle cabin interior (see at least the last two sentences of paragraph 89), a function of recovering energy (via 46 and 42) from the at least one component of the electric powertrain (see paragraph 94), and a function of providing thermal management (via 52) of another one of the at least one component of the electric powertrain of the motor vehicle (see at least paragraph 96).
However, Herbolzheimer may not explicitly disclose a refrigerant accumulation device.
On the other hand, Liu, directed to a vehicle cooling system, discloses a refrigerant accumulation device (109).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.5 
As per (1), it should be noted that the accumulation device in Liu is a desiccant bottle that allows the dehydration of the refrigerant flowing in the circuit (see lines 166-167 in page 5 of the translation). One of ordinary skill in the art would recognize that desiccant bottles are used to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Herbolzheimer and to have modified them with the teachings of Liu, by having a refrigerant accumulation device, in order to remove any humidity from the refrigerant and ensure a proper operation of the vapor-compression cycle, as similarly suggested by Liu, without yielding unpredictable results.
Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scheldel et al. (US 20170174038 A1), herein Scheldel, in view of Liu (FR 3028016 A1).
As per 1, Scheldel discloses a vehicle thermal management system (2) comprising a refrigerant circuit (22); a loop (4) for heat-transfer liquid (see at least figure 1 and paragraph 40); and a first heat exchanger (20) which thermally couples the loop for heat-transfer liquid (4) with the refrigerant circuit (22), the loop for heat-transfer liquid (4) comprising at least one heat exchanger (8, 18, 30 or 32) configured to dissipate heat energy into a flow of air (as evidenced by at least figure 1), the refrigerant circuit (22) comprising at least a compression device (42), the first heat exchanger (20), a first expansion device (13 adjacent 32), a second heat exchanger (32) configured to have passing through it a flow of interior air sent into the interior of the vehicle cabin (see at least paragraph 42), and a leg (leg that includes 48 and 50) arranged in parallel with the first expansion device (13 adjacent 32) and with the second heat exchanger (32; as evidenced by at least figure 1), said leg comprising a second expansion device (13 adjacent 50) and a third heat exchanger (50) able to be thermally coupled to a component (18) of an electric powertrain of the vehicle (see at least figure 1 and paragraph 40).  
However, Scheldel may not explicitly disclose a refrigerant accumulation device.
On the other hand, Liu, directed to a vehicle cooling system, discloses a refrigerant accumulation device (109).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) 6 
As per (1), it should be noted that the accumulation device in Liu is a desiccant bottle that allows the dehydration of the refrigerant flowing in the circuit (see lines 166-167 in page 5 of the translation). One of ordinary skill in the art would recognize that desiccant bottles are used to remove any refrigerant moisture or humidity which may have been accumulated during the use of the vapor-compression cycle. As per (2), one of ordinary skill in the art would recognize that since the prior art of Liu has successfully implemented its own teachings with regards to a refrigerant accumulation device, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Scheldel. Said reasonable expectation of success is apparent from the fact that both Scheldel and Liu are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. vehicle HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Scheldel may be significantly improved by incorporating the prior art teachings of Liu, since the teachings of Liu serve to complement the teachings of Scheldel by virtue of suggesting the removal of any humidity or moisture from the refrigerant of the vapor-compression cycle, thereby ensuring the proper operation thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Scheldel and to have modified them with the teachings of Liu, by having a refrigerant accumulation device, in order to remove 
As per claim 2, Scheldel as modified discloses wherein the refrigerant circuit (22 of Scheldel) further comprises- a point of divergence (point that is downstream 53, and upstream 50 of Scheldel), at which the leg begins (as shown in figure 1 of Scheldel), a point of convergence (point that is downstream 48 and upstream 53 of Scheldel) at which said leg ends (see figure 1 of Scheldel), and an internal heat exchanger (53 of Scheldel) which comprises a first pass (lower pass) and a second pass (upper pass) which are configured to have the refrigerant pass through them (as evidenced by figure 1 of Scheldel), the second pass (upper pass) of the internal heat exchanger (53 of Scheldel) being positioned between the point of convergence (point downstream 48 of Scheldel) and an inlet of the compression device (42 of Scheldel).  
As per claim 5, Scheldel as modified discloses wherein the first expansion device (13 adjacent 32 of Scheldel) and the second expansion device (13 adjacent 50 of Scheldel) are configured to cut off any circulation of refrigerant (in a heating mode) toward the second heat exchanger (32 of Scheldel) or toward the third heat exchanger (50 of Scheldel), respectively (as described in at least paragraph 44 of Scheldel).  
As per claim 6, Scheldel as modified discloses wherein the refrigerant circuit (22 of Scheldel) further comprises a fourth heat exchanger (44 of Scheldel) configured to have passing through it a flow of air (e.g. air adjacent the high voltage accumulator) external to the interior of the vehicle cabin (see at least paragraphs 13 and 44 of Scheldel) and positioned between an outlet of the accumulation device (109 of Liu, which would be downstream of 20 of Scheldel) and the point of divergence (point that is downstream 53 and upstream 50 of Scheldel).  
8 of Scheldel) of the loop for heat-transfer liquid (4 of Scheldel) is a radiator (see figure 1 of Scheldel) configured to have passing through it the flow of air external to the interior of the vehicle cabin (as described in at least paragraph 45 of Scheldel).  
As per claim 9, Scheldel as modified discloses wherein the heat exchanger (30 of Scheldel) of the loop for heat-transfer liquid (4 of Scheldel) is a unit heater configured to have passing through it the flow of interior air sent into the interior of the vehicle cabin (see at least paragraph 42 of Scheldel).  
As per claim 10, Scheldel as modified discloses wherein the accumulation device (109 of Liu) is a bottle of desiccant (see lines 166-169 in page 5 of the translation of Liu).  
As per claim 11, Scheldel discloses a thermal management system (2) for a motor vehicle (see figure 1), comprising: a loop for heat-transfer liquid (4); and a first heat exchanger (20) which thermally couples the loop for heat-transfer liquid (4) with a refrigerant circuit (22), the loop for heat-transfer liquid (4) comprising: at least one heat exchanger (8, 18, 30 or 50) configured to dissipate heat energy into a flow of air (see at least figure 1), the refrigerant circuit (22) comprising: a compression device (42), the first heat exchanger (20), a first expansion device (13 adjacent 32), a second heat exchanger (32) for passing through a flow of interior air sent into the interior of the vehicle cabin (as described in at least paragraph 42), and a leg (branch that includes 50 and 48) arranged in parallel with the first expansion device (13 adjacent 32) and with the second heat exchanger (32), said leg comprising a second expansion device (13 adjacent 50) and a third heat exchanger (50) thermally coupled to at least one component (18) of an electric powertrain of the motor vehicle (see at least figure 1 and paragraph 40), wherein the thermal management system performs: a function of cooling (via 32) a motor vehicle cabin interior (see at least paragraph 42), a function of recovering energy (via 50) from the at least one component (18) of the electric powertrain (see paragraph 40), and a function of providing thermal management (via 44) of another one of the at least one component of the electric powertrain of the motor vehicle (see at least paragraph 44).
However, Scheldel may not explicitly disclose a refrigerant accumulation device.
On the other hand, Liu, directed to a vehicle cooling system, discloses a refrigerant accumulation device (109).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.7 
As per (1), it should be noted that the accumulation device in Liu is a desiccant bottle that allows the dehydration of the refrigerant flowing in the circuit (see lines 166-167 in page 5 of the translation). One of ordinary skill in the art would recognize that desiccant bottles are used to remove any refrigerant moisture or humidity which may have been accumulated during the use of the vapor-compression cycle. As per (2), one of ordinary skill in the art would recognize that since 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Scheldel and to have modified them with the teachings of Liu, by having a refrigerant accumulation device, in order to remove any humidity from the refrigerant and ensure a proper operation of the vapor-compression cycle, as similarly suggested by Liu, without yielding unpredictable results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scheldel (US 20170174038 A1) in view of Liu (FR 3028016 A1), as applied to claim 6 above, and further in view of Takeuchi et al. (US 20160116197 A1), herein Takeuchi.
As per claim 7, Scheldel as currently modified may not explicitly disclose wherein the refrigerant circuit further comprises at least one check valve positioned between an outlet of the fourth heat exchanger and the point of divergence.  
10) further comprises at least one check valve (18) positioned between an outlet of a fourth heat exchanger (16) and a point of divergence (14e).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.8 
As per (1), the check valve (18) of Takeuchi is used to ensure that a flow of refrigerant exiting the fourth heat exchanger (16) flows in a single direction towards the evaporator (20) and towards the battery heat exchanger (23; see paragraph 61 and figure 2). In other words, the check valve prevents refrigerant backflow into unwanted components. As per (2), one of ordinary skill in the art would recognize that since the prior art of Takeuchi has successfully implemented its own teachings with regards to the check valve, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Scheldel. Said reasonable expectation of success is apparent from the fact that both Scheldel and Takeuchi are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Scheldel and to have modified them with the teachings of Takeuchi, by having the refrigerant circuit further comprise at least one check valve positioned between an outlet of the fourth heat exchanger and the point of divergence, in order to prevent the backflow of refrigerant into unwanted components, as similarly suggested by Takeuchi, without yielding unpredictable results.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. MPEP § 2114 (II).
        2 Id.
        3 See MPEP § 2143.
        4 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. MPEP § 2114 (II).
        5 See MPEP § 2143.
        6 See MPEP § 2143.
        7 See MPEP § 2143.
        8 See MPEP § 2143.